Citation Nr: 1208564	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  04-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for joint pain and numbness of the hands and arms, including bilateral cubital/carpal tunnel syndrome, to include as a qualifying chronic disability based on Gulf War service.

4.  Entitlement to service connection for sleep problems, including sleep apnea, to include as a qualifying chronic disability based on Gulf War service.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

6.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left patella.

7.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right patella.

8.  Entitlement to an evaluation in excess of 10 percent for left ankle sprain.

9.  Entitlement to an evaluation in excess of 10 percent for low back strain, prior to June 7, 2006.

10.  Entitlement to an evaluation in excess of 20 percent for low back strain, from June 7, 2006 through June 7, 2010.

11.  Entitlement to an evaluation in excess of 40 percent for low back strain, from June 8, 2010.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from September 1977 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2002 and May 2005 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In December 2006, the Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO.  In September 2008, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.

In April 2009, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for joint pain and numbness of the hands and arms (including bilateral cubital/carpal tunnel syndrome).  The Board then remanded the reopened claim of service connection for joint pain and numbness of the hands and arms, along with the remaining issues on appeal, to the RO for further evidentiary development.

The Board's April 2009 decision granted entitlement to service connection for a stomach condition.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.  Moreover, the Board's decision 
determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for headaches (including migraine and cluster headaches), and remanded that issue to the RO for further evidentiary development.  In a May 2011 rating decision, the RO granted service connection for migraine headaches / cluster headaches.  As that decision represents a full grant of benefits sought with regard to this issue, it is no longer a part of the current appeal.

In a December 2006 rating decision, the RO granted an increased evaluation of 20 percent for the Veteran's service-connected low back strain.  In a May 2011 rating decision, the RO increased the rating for the Veteran's service-connected low back strain to 40 percent, effective June 8, 2010.  As these awards do not represent a total grant of benefits sought on appeal for that issue, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The issues of entitlement to service connection for cervical strain, for joint pain and numbness of the hands and arms, for sleep problems, and for hypertension, as well as the issues of entitlement to an increased evaluations for chondromalacia of the left patella, chondromalacia of the right patella, left ankle sprain, and low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied service connection for a cervical spine disability, claimed as cervical strain.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the November 2002 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is reopening the claim for service connection for cervical strain.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

The RO denied service connection for cervical strain in a November 2002 rating decision, finding that the evidence did not demonstrate that cervical strain had occurred in or was caused by service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).  Because the Veteran did not submit any new and material evidence within one year after he was notified of the November 2002 rating decision, the provisions of 38 C.F.R. § 3.156(b) do not apply.

In March 2004, the Veteran filed a request to reopen the claim for service connection for cervical strain.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

Because no relevant official service department records have been newly associated with the claims file that existed but were not of record at the time of the prior rating decision, the provisions of 38 C.F.R. § 3.156(c) do not apply.  

The Veteran claims that he received treatment at the Reynolds Army Community Hospital after allegedly injuring his neck in a motor vehicle accident in service in May 1989.  In response to a request for these records, the National Personnel Records Center (NPRC) responded in May 2010 that no such records had been located at that hospital for the year 1989.  A July 2010 letter notified the Veteran of VA's inability to obtain these records.

The evidence received since the November 2002 rating decision includes a police report for a motor vehicle accident involving the Veteran which took place on May 25, 1989.  This police report, which was associated with the claims file in November 2007, indicated that the Veteran suffered internal injury to his trunk and that he was wearing both lap and shoulder seatbelts at the time of the accident.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  The evidence relates to the Veteran's contention that a motor vehicle accident occurred in service which may have caused his current cervical strain.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.



ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a cervical spine disability is granted.


REMAND

The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For all of the service connection claims and increased rating claims on appeal, the Board's April 2009 remand instructed the RO to contact the Veteran and specifically ask for information regarding the Veteran's private primary care physician (Dr. Jones).  The RO's March 2010 letter to the Veteran did not explicitly reference and request information regarding these records.  Corrective action must be taken on remand.

Service Connection Claims

For all of the service connection claims on appeal, the Board's April 2009 remand instructed the RO to obtain any VA treatment records from the Lawton/Ft. Sill VA Outpatient Clinic for the period from September 1993 through June 1996.  A response, negative or positive, was to be associated with the claims file for these records.  In March 2010, a request was made for these records; however, the claims file does not contain any evidence to indicate that a response was received or that such records were obtained.  In a July 2010 phone contact, the Veteran reiterated that he was treated at Ft. Sill from September 1993 to April 1997.  (The claims file contains records from this facility dating since June 1996, but no earlier.)  Corrective action must be taken on remand.

The Veteran noted in the July 2010 phone contact that he underwent an initial screening at the Oklahoma City VA Medical Center in 1993.  (The claims file contains records from this facility dating since September 1995, but no earlier.)  These records should be obtained on remand.

For the claims pertaining to joint pain and numbness of the hands and arms, sleep problems, and hypertension, the Board's April 2009 remand instructed the RO to inquire with the Service Department and the NPRC as to the existence of any Southwest Asia demobilization examination(s) for the Veteran, and to obtain a copy of any such examination(s) that took place.  The Board further instructed that a response, negative or positive, should be associated with the claims file, and that requests must continue until the RO obtained the records or determined that the records sought do not exist or that further efforts to obtain those records would be futile.  The claims file does not contain any evidence to indicate that such an inquiry was made.  Corrective action must be taken on remand.

For the claim pertaining to joint pain and numbness of the hands and arms, the Board's April 2009 remand instructed the RO to schedule the Veteran for a VA examination with a physician in order to obtain opinions regarding a relationship to the Veteran's Gulf War service or to his active service (including any repetitive use of fine motor skills necessitated by the Veteran's military occupational specialty as an electrical maintenance worker).  The Veteran underwent a VA joints examination in June 2010; the examiner was a physician assistant, and he did not render the requested opinions.  Corrective action must be taken on remand.

For the claim pertaining to cervical strain, the Veteran should be scheduled for a VA spine examination to obtain an opinion regarding the relationship between any current cervical strain and any incident of his military service (including the May 1989 motor vehicle accident).

For the claim pertaining to hypertension, the Veteran should be scheduled for a VA hypertension examination to obtain an opinion regarding any relationship between his current hypertension and his service-connected disabilities.


Increased Rating Claims

For the claim pertaining to left ankle sprain, the Board's April 2009 remand instructed the RO to schedule the Veteran for a VA examination, wherein the examiner was to specifically comment as to whether any limited motion of the ankle is best characterized as moderate or marked.  The Veteran underwent a VA joints examination in June 2010, but the examiner did not render the requested opinion.  Corrective action must be taken on remand.

Accordingly, the case is REMANDED for the following:

1.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for treatment records from Dr. Jones.  Upon receipt of such, take appropriate action to contact Dr. Jones and obtain all available records related to treatment of the Veteran.  Any negative response should be noted in the record and communicated to the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Send a request to the Service Department and the NPRC to obtain copies of any Southwest Asia demobilization examination(s) for the Veteran.  Any negative search result should be noted in the record and communicated to the Veteran.

3.  Obtain all available treatment records from the VA Community Based Outpatient Clinic in Ft. Sill, Oklahoma, dating from September 1993 through June 1996.  Any negative response should be noted in the record and communicated to the Veteran.

4.  Obtain all available treatment records from the VA Medical Center in Oklahoma City, Oklahoma, dating from January 1993 through September 1995.  Any negative response should be noted in the record and communicated to the Veteran.

5.  Schedule the Veteran for a VA neurological examination conducted by a physician with appropriate expertise to determine the nature and etiology of any joint pain and numbness of the hands and arms.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current joint pain and numbness of the hands and arms is related to any incident of service (including Gulf War exposures) or to an undiagnosed illness.  The examiner is to specifically consider any repetitive use of fine motor skills during active service necessitated by the Veteran's military occupational specialty as an electrical maintenance worker.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current cervical strain is related to any incident of service (including the May 1989 motor vehicle accident).  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension was caused by or is aggravated by any of his service-connected disabilities (low back strain, migraine headaches / cluster headaches, chondromalacia of the left patella, chondromalacia of the right patella, left ankle sprain, stomach condition, and right knee injury).  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Return the claims file to the June 2010 VA joints examiner.  After reviewing the claims file again, the examiner is to specifically comment as to whether any limited motion of the ankle is best characterized as moderate or marked.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

9.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  As for the Veteran's claim for an increased evaluation for his low back strain, the decision should consider those diagnostic codes in effect prior to the regulatory amendments of September 23, 2002 and September 26, 2003 (Diagnostic Codes 5289, 5292, 5293, and 5295).  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


